Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding 101, applicant’s amendments are sufficient and arguments are persuasive. Specifically, applicant argues the claims are similar to Example 42 of the Subject Matter Eligibility Examples. As indicated in the interview conducted on 07 February 2022, the examiner agrees with this interpretation. As argued by applicant, the originally filed specification provides improvements to existing systems (such as in [0004], [0005], and [0120]) and the disparate data sources allow for integration of data regardless of the nature of the disparate data sources, enabling a homogenous environment (similar to the “standardized format” of Example 42). Thus, the claim as a whole integrates the abstract idea into a practical application. Accordingly, the 101 rejection has been withdrawn.  
	
Regarding 103, applicant’s amendments are sufficient. Specifically of note is the specificity of the amendments in combination with the existing limitations, namely utilizing prior actions of a radiologist, wherein those actions must include functions being applied at the same stage of analysis associated with a comparable patient as the current patient, further wherein those functions include image manipulation and/or image evaluation, where the prior actions then influence data retrieval, which further causes functions to be displayed for processing the retrieved information. A search of the available prior art failed to yield a reference or combination of references which would anticipate or render obvious the amended claims. Accordingly, the claims are considered to distinguish over the prior art, and the 103 rejection has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amthor et al. (US 2019/0027243 A1)
Discloses collecting radiologist workflow metadata for generating a predictive model used for optimizing a clinical workflow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626